DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 02/15/2022 have been fully considered but they are not persuasive. 
a).	Applicant’s argument regarding claim that, “Bilet appears to disclose a monitoring system for a food preparation area and generates a notification when a contamination event occurs. Bilet records when the contamination event occurs, for example, the type of event, the person who was involved in event. Furthermore, Bilet disclose recording cleaning and that the history database stores all the information. However, Bilet does not disclose or suggest determining a corrective action is taking place for the identified contamination event. Bilet does not disclose or suggest "determining, by the computer, from the new monitoring data that a corrective action event has occurred, wherein the corrective action corrects the identified contamination event."; that is incorrect.
In response to applicant’s specific argument, examiner respectfully disagrees with the applicant’s comments. See, [0126] The status component 312 may update a status based on an activity identified by the activity identification component 304. The activity identification component 304 may identify an activity that comprises cleaning an object, surface, or individual, and the status component 312 may update a corresponding contamination status to indicate that the object, surface, or individual has been cleaned. For example, the status component 312 may update a status to a safe or non-contaminated status in response to the cleaning. The activity identification component 304 may identify an activity that includes interaction between a first  For example, a spotlight, laser pointer, or the like may be used to point to an object that has been contaminated. An individual may be able to discard, wash, or otherwise remedy the situation of the contaminated object. Clearly, as mentioned above, the status has been updated after identifying the activity as cleaning a contaminated object. Therefore, determining that corrective action has occurred is performed and wherein the corrective action corrects the identified contamination event. 
b).	In response to newly added limitation in claim 1, the new grounds of rejection are given and see response to amendment as below.

3.	During interview with the applicant’s representative on 2/11/2022, examiner mentioned that the typographical error has occurred and correct citation was given to applicant.  Examiner has also attached 892 form. 

Claim Objections
4.	Claims 15 and 16 are objected to because of the following informalities:  regarding claim 15, claim is related to computer program product. Claim 15 is dependent on claim 6, but claim 6 is method claim. Similarly, claim 16, which is computer program product claim, dependent on claim 6 and claim 6 is method claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-3,5-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Bilet et al. (US 2014/0241571) (hereafter Bilet). 
Regarding claims 1, 9 and 17, Bilet discloses a method comprising:
 receiving, by a computer, monitoring data from at least one monitoring tool located in a food preparation area (see, Fig. 13, 1302, paragraph [0031], the three-dimensional tracking system 104 includes one or more infrared cameras.  The cameras of the three-dimensional tracking system 104 may include still or video cameras.  Three-dimensional information may be derived from stereo imaging devices that include two or more cameras having different points of view); determining, by the computer, from the monitoring data that a contamination event has occurred; sending, by the computer (fig. 13, paragraph [0022], food contamination, step 1306, determine whether an object is contaminated, paragraph [0024], The system determines whether an object is contaminated based on the tracked locations of the objects and the individual and provides a notification of a contamination, paragraph [0025], contamination monitoring, paragraph [0027], the contamination monitoring system 100 may also be referred to herein as an activity monitoring system.  The contamination monitoring system 100 may be used to monitor an individual and one or more objects within a work area.  The contamination monitoring system 100 includes an activity monitoring component 102, a three-dimensional tracking system 104, a sensor 106, an output device 108, and a remote computing system 110), an alert to an alerting device, wherein the alert contains information about the contamination event (see, Fig.13, 1308, provide a notification of a contamination, paragraph [0035], [0036], the remote computing system 110 may receive notifications regarding violating activities, food contaminations, legal violations, or other procedural problems ); and recording, by the computer, the contamination event in a log (see, [0133] the individual identification component 314 may identify an individual once a violation or contamination has occurred.  Individuals that cause a problem or error may be identified and identity information may be logged.  For example, the individual identification component 314 may determine attributes of an individual, store those attributes, and/or attempt to locate a corresponding entry for that individual in response to determining that a violation or contamination caused by the individual has occurred.  Paragraph [0134], the history component 316 maintains a history of the work area.  The history component 316 may maintain a history that includes information regarding past locations, contact between tracked objects or individuals, activities or other information.  The history component 316 may store location, status, cleaning, temperature, material type, identification information, or the like for each object, individual, and/or portion of a work area.  A time of a washing or cleaning of an object, individual, or surface may be stored within the history.  The history may include information about contact between objects and/or individuals); receiving, by the computer, new monitoring data from at least one monitoring tool located in a food preparation area; and determining, by the computer, from the new monitoring data that a corrective action event has occurred, wherein the corrective action corrects the identified contamination event (paragraph [0057], the tracking component 302 tracks two or more individuals within the work area.  Tracking more than one individual may allow the activity monitoring component 102 to identify problems that are based on the actions of more than one individual.   [0133] the individual identification component 314 may identify an individual once a violation or contamination has occurred.  Individuals that cause a problem or error may be identified and identity information may be logged.  For example, the individual identification component 314 may determine attributes of an individual, store those attributes, and/or attempt to locate a corresponding entry for that individual in response to determining that a violation or contamination caused by the individual has occurred.  [0134] the history component 316 maintains a history of the work area. The history component 316 may maintain a history that includes information regarding past locations, contact between tracked objects or individuals, activities or other information.  For example, the history component 316 may store location, status, cleaning, temperature, material type, identification information, or the like for each object, individual, and/or portion of a work area.  A time of a washing or cleaning of an object, individual, or surface may be stored within the history.  The history may include information about contact between objects and/or individuals, paragraph [0135], the procedural component may analyze the history to determine whether a violation or contamination has occurred.  The status component 312 may determine a status of an object based on tracked locations and the tracked locations of other objects and/or individuals within the work area. Paragraph [0136], stored activity identification, Examiner has interpreted that because tracking is performed and the history is stored or logged, and therefore, the new monitoring data is implicitly disclosed, See, [0126] The status component 312 may update a status based on an activity identified by the activity identification component 304. The activity identification component 304 may identify an activity that comprises cleaning an object, surface, or individual, and the status component 312 may update a corresponding contamination status to indicate that the object, surface, or individual has been cleaned. For example, the status component 312 may update a status to a safe or non-contaminated status in response to the cleaning. The activity identification component 304 may identify an activity that includes interaction between a first object and a second object, and the status component 312 may update a contamination status of the second object based on the contamination status of the first object. Similar status updates may be made with respect to interaction between individuals, objects, and/or portions of a work area. In one embodiment, the status component 312 updates the contamination status of an object, individual, or portion of a work area based on the procedural component 308 determining that an activity violates a procedural rule that defines violation of a contamination rule). But, Bilet does not explicitly disclose canceling by the computer, the alert because it was determined that the corrective action for the contamination even occurred. However, Bilet does teach in paragraph [0118], a display, such as the display 228 of FIG. 2, may be used to provide a visible notification of a contamination, violation, or other occurrence or status. For example, the notification component 310 may display a diagram of the work area on the display 228. Locations of objects, individuals, work area objects, and/or logical areas may be indicated on the diagram. The notification component 310 may change a color or other display attribute of an object, individual, or work area object to indicate contamination, a violating event, or other status. For example, if an individual 
Bilet further discloses a computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media (see, paragraph [0170]).
 	Regarding claims 2, 10 and 18, Bilet further discloses the method, wherein the monitoring data includes at least video data (see, Fig. 13, 1302, paragraph [0031], the three-dimensional tracking system 104 includes one or more infrared cameras.  The cameras of the three-dimensional tracking system 104 may include still or video cameras.  Three-dimensional information may be derived from stereo imaging devices that include two or more cameras having different points of view).
 	Regarding claims 3, 11 and 19, Bilet further discloses the method, wherein the determining, by the computer, from the monitoring data that the contamination event has occurred comprises: comparing, by the computer, the video data to video data stored in a database to see if any of the actions in the video data match previously identified actions that correspond to contamination events ([0092] In the case of determining whether an activity violates a procedural rule, the procedural component 308 compares the activity and/or circumstances within a work area to a procedural rule.  The procedural rule may include one or more requirements to violate the procedural rule.  For example, a proximity requirement of a procedural rule may require that objects and/or an individual are within a certain proximity from each other. Para [0095], the tracking component 302 may obtain a facial recognition map of an individual and the procedural component 308 may compare the facial recognition map to recognition maps of authorized individuals stored within a storage device.  If the facial recognition map does not have a match, the procedural component 308 determines that the individual is not authorized.  Similarly, a procedural rule may define unauthorized performance of an activity. The procedural rule may define requirements that constitute a violation of a law, and the procedural component 308 may compare activities and/or circumstances within a work area to the defined requirements.  [0113] the notification component 310 provides a notification by providing a data file that includes information regarding a violation, contamination, status, or the like. The data file may be stored within memory.  For example, the file may include a time, individual involved, objects involved, type of violation, or other information, as determined by one or more of the components 302-324 of the activity monitoring component 102.  The file may be stored for later access by an employer, government, or other monitoring entity, paragraph [0114]).
The cameras of the three-dimensional tracking system 104 may include still or video cameras.  Three-dimensional information may be derived from stereo imaging devices that include two or more cameras having different points of view).
 	Regarding claims 6 and 14, Bilet further discloses the method, wherein the determining, by the computer, from the monitoring data that the contamination event has occurred comprises: comparing, by the computer, the video data to video data stored in a database to see if any of the actions in the video data match previously identified actions that correspond to contamination events ([0092] In the case of determining whether an activity violates a procedural rule, the procedural component 308 compares the activity and/or circumstances within a work area to a procedural rule.  The procedural rule may include one or more requirements to violate the procedural rule.  For example, a proximity requirement of a procedural rule may require that objects and/or an individual are within a certain proximity from each other. Para [0095], the tracking component 302 may obtain a facial recognition map of an individual and the procedural component 308 may compare the facial recognition map to recognition maps of authorized individuals stored within a storage device.  If the facial recognition map does not have a match, the procedural component 308 determines that the individual is not authorized.  Similarly, a procedural rule may define unauthorized performance of an activity. The procedural rule may define requirements that constitute a violation of a law, and the procedural component 308 may compare activities and/or circumstances within a work area to the defined requirements. [0101] Examples of work area conditions which may be detected and compared to a procedural rule include a sanitary state of an object, a sanitary state of an 
individual, a sanitary state of a work area object or work area surface, a sterile state of a work area object or surface, a proximity between objects, a location of an object in the work area, a current activity, a previous activity, conditions indicated by output from a remote temperature sensor, conditions indicated by output from a proximity sensor, conditions indicated by output from a pressure sensor, conditions indicated by output from an identification tag sensor, conditions indicated by output from a flow sensor, and the like.   [0113] the notification component 310 provides a notification by providing a data file that includes information regarding a violation, contamination, status, or the like. The data file may be stored within memory.  For example, the file may include a time, individual involved, objects involved, type of violation, or other information, as determined by one or more of the components 302-324 of the activity monitoring component 102.  The file may be stored for later access by an employer, government, or other monitoring entity, paragraph [0114]).
 	Regarding claims 7 ad 15, Bilet further discloses the method of claim 6, wherein the new monitoring data includes at least new video data (see, Fig. 3, tracking component, 302, paragraph [0031], paragraph [0140], the video footage corresponding to the violation comprising video footage immediately preceding the violation and video footage immediately following the violation) and wherein the determining, by the computer, from the new monitoring data that a corrective action event has occurred comprises comparing, by the computer, the at least new video data to video data stored in the database to see if any of the actions in the new video data match previously identified corrective actions that correspond to contamination events ([0092] In the case of determining whether an activity violates a procedural rule, the procedural component 308 compares the activity and/or circumstances within a work area to a procedural rule.  The procedural rule may include one or more requirements to violate the procedural rule.  For example, a proximity requirement of a procedural rule may require that objects and/or an individual are within a certain proximity from each other. [0113], the notification component 310 provides a notification by providing a data file that includes information regarding a violation, contamination, status, or the like., the data file may be stored within memory.  For example, the file may include a time, individual involved, objects involved, type of violation, or other information, as determined by one or more of the components 302-324 of the activity monitoring component 102.   , the file may be stored for later access by an employer, government, or other monitoring entity, paragraph [0114], [0135], history to determine whether a violation or contamination is occurred, [0143], violation database storing the violations and entry is added into the stored component, because the history is stored or database disclosed and entry is added, the monitoring data includes new video data and comparison is performed on previous history, the new comparison is also implicitly performed).
Regarding claims 8 and 16, Bilet further discloses the method, wherein recording, by the computer, the contamination event in the log further includes recording the corrective action (see, para [0133], the individual identification component 314 may identify an individual once a violation or contamination has occurred.  Individuals that cause a problem or error may be identified and identity information may be logged.  For example, the individual identification component 314 may determine attributes of an individual, store those attributes, and/or attempt to locate a corresponding entry for that individual in response to determining that a violation or contamination caused by the individual has occurred.  Paragraph [0134], the history component 316 maintains a history of the work area.  The history component 316 may maintain a history that includes information regarding past locations, contact between tracked objects or individuals, activities or other information.  For example, the history component 316 may store location, status, cleaning, temperature, material type, identification information, or the like for each object, individual, and/or portion of a work area.  A time of a washing or cleaning of an object, individual, or surface may be stored within the history.   The history may include information about contact between objects and/or individuals).
Regarding claim 20, Bilet further discloses the computer system, further comprising: wherein the monitoring data includes at least video data (see, Fig. 13, 1302, paragraph [0031], the three-dimensional tracking system 104 includes one or more infrared cameras.  The cameras of the three-dimensional tracking system 104 may include still or video cameras.  Three-dimensional information may be derived from stereo imaging devices that include two or more cameras having different points of view); wherein the program instructions to determine from the monitoring data that a contamination event has occurred comprises program instructions to compare the video data to video data stored in a database to see if any of the actions in the video data match previously identified actions that correspond to contamination events ([0092] In the case of determining whether an activity violates a procedural rule, the procedural component 308 compares the activity and/or circumstances within a work area to a procedural rule.  The procedural rule may include one or more requirements to violate the procedural rule.  For example, a proximity requirement of a procedural rule may require that objects and/or an individual are within a certain proximity from each other. [0113], the notification component 310 provides a notification by providing a data file that includes information regarding a violation, contamination, status, or the like. The data file may be stored within memory.  For example, the file may include a time, individual involved, objects involved, type of violation, or other information, as determined by one or more of the components 302-324 of the activity monitoring component 102.   , the file may be stored for later access by an employer, government, or other monitoring entity, paragraph [0114]); and wherein the new monitoring data includes at least new video data (paragraph [0080], identify activity based on previous or subsequent action, the activity identification component 304 may identify an activity differently based on an action or activity immediately preceding or immediately following the activity) and wherein the program instruction to determine from the new monitoring data that a corrective action event has occurred comprises program instruction to compare the at least new video data to video data stored in the database to see if any of the actions in the new video data match previously identified corrective actions that correspond to contamination events ([0092] In the case of determining whether an activity violates a procedural rule, the procedural component 308 compares the activity and/or circumstances within a work area to a procedural rule.  The procedural rule may include one or more requirements to violate the procedural rule.  For example, a proximity requirement of a procedural rule may require that objects and/or an individual are within a certain proximity from each other. [0113], the notification component 310 provides a notification by providing a data file that includes information regarding a violation, contamination, status, or the like.  The data file may be stored within memory.  For example, the file may include a time, individual involved, objects involved, type of violation, or other information, as determined by one or more of the components 302-324 of the activity monitoring component 102. The file may be stored for later access by an employer, government, or other monitoring entity, paragraph [0114]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/            	Primary Examiner, Art Unit 2631                                                                                                                                                                                            	3/1/2022